Humberto Rodriguez, Jr. 1017893                           1-11-15
The Hughes Unit
Rt. 2 Box 4400
Ga.tesville, TX 76597


Clerk Of Court                                      IN RE: WR-81,853-01
TX Court of Criminal Appeals
P.O. Box 12308
Austin, Tx 78711


Dear Clerk:
   I am   writin~   to inquire as to the amount of money I owe you   ~or   copies, if any.
Your notice to me dated 12-10-14, stated I needed to send you 10 copies of the
motion dealing with an §11.07 proceeding, and my return letter dated 12-16-14
explained that I am an inmate and unable to make copies. I asked to be billed
so that my family might pay for copies you supplied.
   Please let me know if I owe you a fee, and if my motion has been presented
to the Court for their consideration.


Thank you for your help.

                                                           RECCE~VED ~N
Sincerely;
                                                        00URr OF CRIMINAl APPEALS
                                                              JAN 14 2015

Humberto Rodriguez
                                                          Abel Acosia, Clerk